Citation Nr: 0602980	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-24 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture.  

3.  Entitlement to service connection for a right wrist 
condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO) which 
continued the 10 percent evaluation of residuals of a left 
wrist fracture, increased the evaluation of lumbosacral 
strain to 40 percent, effective October 11, 2002, and denied 
service connection for a right wrist condition.  

The veteran testified before the undersigned at a 
videoconference hearing in August 2005.  A transcript of that 
hearing is of record.  During this hearing, the veteran 
raised the issues of entitlement to service connection for a 
neck condition, psoriasis, arthritis, and a leg condition.  
These issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A low back disability is manifested by mild muscle 
spasms, forward flexion from 0 to 50 degrees, extension from 
0 to 10 degrees, lateral rotation from 0 to 15 degrees 
bilaterally and lateral flexion from 0 to 15 degrees 
bilaterally.  There is degenerative joint disease of the 
lumbar spine, but no evidence of incapacitating episodes 
requiring bed rest prescribed by a physician, or associated 
neurologic impairment.

2.  Residuals of the left wrist fracture are manifested by 
pain and limitation of motion, without ankylosis.    

3.  The veteran does not have a current right wrist condition 
which is related to an event or injury in service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for the veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293, 5292 (2003); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left wrist fracture have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2005).  

3.  A right wrist condition was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An October 2002 VCAA letter specifically informed the veteran 
of what information and evidence would be required to grant 
entitlement to service connection for his right wrist 
condition, but did not specifically address his increased 
rating claims.  However, the February 2004 statement of the 
case (SOC) and May 2004 supplemental SOC (SSOC) discussed the 
criteria for higher evaluations for these conditions and put 
the veteran on notice of what information and evidence was 
required to grant these claims.  

The October 2002 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, these letters explained that VA would help the 
veteran get such things as medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
Additional discussion took place at the veteran's hearing.

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The October 2002 VCAA letter informed the veteran that he 
could send information or evidence himself rather than having 
VA request it on his behalf, and informed him where to send 
such evidence.  In addition, 38 C.F.R. § 3.159(b) was 
included in the February 2004 SOC.  Thus, the veteran was 
adequately advised to submit evidence pertinent to his 
claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
some notice was given after the initial AOJ adjudication of 
the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, VCAA notice was provided 
prior to the transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA outpatient treatment records and associated them with the 
claims file.  The veteran has not identified other medical 
records pertinent to his appeal.  

The veteran has also been afforded VA examinations for his 
increased rating claims, most recently in November 2002, and 
VA obtained a medical opinion in April 2004.  He has reported 
worsening of his back and wrist symptoms, but has not 
testified to worsening since the most recent examinations and 
opinions.  He has not been afforded an examination with 
regard to his service connection claim, because there is no 
competent evidence that a current right wrist disability 
might be related to an incident in service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matters on appeal.  
The appeal is thus ready to be considered on the merits.

II.  Factual Background

Service medical records indicate treatment for recurrent back 
pain and a left wrist fracture.  There is no record of a 
right wrist fracture or other disability in service.

The veteran was afforded a VA examination in October 1968.  
The veteran did not report any fracture of the right wrist 
and X-rays of both wrists indicated that bone and joint 
structures were all normally outlined with no evidence of 
recent or old injury or disease.  

Service connection was granted for lumbosacral strain and 
residuals of a left wrist fracture by rating decision in 
November 1968.  Both conditions were rated as 10 percent 
disabling.  

The veteran was afforded VA examinations in October 1973, May 
1980, January 1990, and September 1999.  None of these 
examinations mention an injury to or disability of the right 
wrist.  Similarly, VA outpatient treatment records from July 
1984 to September 1984, May 1985 to April 1986, and May 1989 
to February 1990 reflected treatment for the low back and 
left wrist, but no complaints regarding or treatment for the 
right wrist.  

The veteran filed his claim for service connection for a 
right wrist condition and for increased evaluations of his 
back and left wrist conditions in October 2002.  In November 
2002 the veteran underwent a VA examination to evaluate his 
low back and left wrist.  In giving a history, the veteran 
reported he had fractured his left ulnar bone in service and 
had chronic pain in the left wrist and lower back.  He 
reported using Bayer aspirin to help relieve his pain.  

Physical examination revealed mild spasms of the paraspinal 
muscles of the lumbar spine, with forward flexion from 0 to 
50 degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 15 degrees bilaterally, and lateral flexion from 0 
to 15 degrees bilaterally.  There was mild deformity on the 
ulnar portion of the left wrist, with flexion and extension 
from 0 to 20 degrees, ulnar deviations to 15 degrees and 
radial deviations to 30 degrees.  Neurological examination 
revealed symmetrical deep tendon reflexes, stable gait, and 
5/5 motor testing in all motor groups.  

The diagnosis was chronic lumbosacral strain/sprain syndrome 
with no evidence of fatigability or incoordination and status 
post fracture of the left ulnar bone with no evidence of 
fatigability or incoordination, although the veteran was 
noted to be prone for progression of his symptomatology.

VA outpatient treatment reports from October 2003 to April 
2004 include an October 2003 Emergency Room Triage/Nursing 
note which reported that the veteran presented with 
complaints of a swollen left hand and back pain.  

In a February 2004 statement a VA physician noted that the 
veteran described low back pain radiating down both lower 
limbs to the popliteal spaces, worse on the left than right.  
The physician opined that this was not a leg condition and 
was unlikely to be sciatica as the veteran had a history of 
radiation no more distal than the popliteal space, and added 
that even if this pain were sciatica, it would not be likely 
to be related to the service connected lumbosacral strain.  

In an April 2004 treatment report the veteran denied any 
radicular symptoms bur reported progressive lower extremity 
weakness with difficulty walking up and down stairs.  He 
stated he had no instability, bladder or bowel problems, 
numbness, or tingling.  The veteran was tender to palpation 
along the lumbar spine and paravertebral areas.  A radiology 
report indicated degenerative joint disease of the lumbar 
spine, facet arthrosis, and disk space narrowing, especially 
at L5-S1 with only residual space remaining.  There is no 
mention of the right or left wrist in these outpatient 
treatment reports.  

Subsequent to certification of the case to the Board, the 
veteran submitted a June 2005 MRI report of the cervical 
spine and a June 2004 letter from Dr. F. stating that an MRI 
of the lumbar spine confirmed that arthritis might be causing 
pain and suggested that the veteran schedule a neurosurgical 
consultation.  Dr. F. also submitted an August 2004 letter 
regarding psoriasis and arthritis in the hands. 
The veteran signed a waiver of initial RO consideration of 
this evidence.  

At the August 2005 hearing the veteran testified regarding 
back pain and stated he was taking ibuprofen, muscle 
relaxers, and morphine.  He stated that he was forced to 
retire early from his work in manual labor because of an 
inability to use his arms back pain, and symptoms in the 
lower extremities, but that he was currently working about 21 
hours a week as a bartender.  He added that neck and back 
pain interfered with sleep, although morphine and muscle 
relaxers did help.  The veteran added that he fractured both 
wrists in service.  He was able to move his left wrist at the 
hearing, although not as much as the right.  


III.  Legal Analysis

A.  Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing disabilities of the spine, were revised 
effective September 23, 2002 and September 26, 2003.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5243 
(formerly Diagnostic Code 5293) effective September 23, 
2002).

For purposes of evaluations under 5293 (now 5243), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. An assignment of a 40 to 100 percent evaluation is 
given for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's low back disability is currently rated as 40 
percent disabling under the old Diagnostic Code 5295.  This 
Diagnostic Code provides a maximum evaluation of 40 percent 
for severe lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003). 

Additionally, 40 percent is the maximum evaluation available 
under Diagnostic Code 5292, rating limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

The provisions of Diagnostic Code 5293 in effect prior to 
September 23, 2002, provide for a maximum evaluation of 60 
percent when there is pronounced intervertebral disc with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerks, or other neurological findings appropriate to 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

A higher evaluation is not warranted under the oldest version 
of Diagnostic Code 5293, because the competent evidence is 
that the veteran either does not have radicular symptoms, or 
hat such symptoms are unrelated to the service connected 
disability.

A higher rating under old Diagnostic Code 5289, requires 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (prior to September 26, 2003).  
The competent medical evidence reflects that the veteran's 
lumbosacral strain is currently manifested by pain, mild 
muscle spasm, and severe limitation of motion of the lumbar 
spine, but is not manifested by ankylosis of the lumbar 
spine.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  Examinations have shown 
that the veteran retains the ability to move his spine.  
Accordingly, a 50 percent rating under this Diagnostic Code 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  

There is no medical evidence of incapacitating episodes of 
intervertebral disc disease, let alone of episodes having a 
total duration of at least 6 weeks during the past 12 months.  
The veteran's treatment records do not report that he has 
ever been prescribed bedrest, and the examination reports and 
hearing testimony do not report such prescriptions.  Thus, a 
rating in excess of 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating Episodes 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical evidence indicates that 
the veteran's spine is not ankylosed as he retains some 
degree of motion in all ranges of motion.  Thus, the veteran 
does not meet or approximate the criteria for 50 percent 
evaluation, which requires ankylosis of the thoracolumbar 
spine, or a 100 percent evaluation, which requires ankylosis 
of the entire spine.  As the veteran's 40 percent rating is 
the maximum evaluation allowed for limitation of motion of 
the lumbar spine, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable.  Johnston, supra. 

The Board has also considered whether a separate rating is 
warranted for neurologic impairment under the new versions of 
the rating criteria.  Because the medical evidence is to the 
effect that the veteran either does not have a neurologic 
impairment or that such impairment is unrelated to the low 
back disability, a separate neurologic rating is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (1).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's disability has 
not required any periods of recent hospitalization.  He has 
testified he was forced to retire early from his work in 
manual labor, and works reduced hours as a bartender.  The 
reduction in employment was due in large part to disability 
of the neck and extremities, which have not been related to 
the low back disability.  The 40 percent rating is meant to 
compensate the veteran for impairment of earning capacity.

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  

B.  Residuals of Left Wrist Fracture

Residuals of the left wrist fracture are currently evaluated 
as 10 percent disabling under Diagnostic Code 5215.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  This 
Diagnostic Code provides a maximum 10 percent evaluation for 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or palmar flexion limited in line with the 
forearm.  As the veteran is in receipt of the highest rating 
based on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not for application.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

A higher rating for residuals of a left wrist fracture is 
available under Diagnostic Code 5214, evaluating ankylosis of 
the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Although limited, the veteran does have motion in his left 
wrist, which was most recently demonstrated during his 
videoconference hearing before the undersigned.  As ankylosis 
has not been shown, evaluation under Diagnostic Code 5214 is 
not warranted.    

Residuals of a left wrist fracture have also not required any 
periods of recent hospitalization or marked interference with 
employment such as to require an extraschedular evaluation.  
38 C.F.R. § 3.321.  

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  

C.  Right Wrist Condition

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In regard to the first element, the veteran has reported 
current right wrist pain.  He is competent to do so.  He has 
also reported a right wrist fracture in service.  While, as a 
lay person, he is not competent to diagnose a fracture, he is 
competent to report an injury in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

There is, however, no competent evidence linking a current 
right wrist disability to service.  None of the VA treatment 
records or examination reports in the years immediately 
following service mention the right wrist.  The veteran would 
be competent to report a continuity of symptomatology, but he 
has not done so.

The veteran is not competent to render an opinion as to 
medical causation, and no medical professional has rendered 
an opinion linking a current right wrist disability to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
August 2004 letter from Dr. F. mentions joint pain in both 
hands and fingers, but suggests this pain may be linked to 
psoriatic arthritis and makes no mention of military service.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture is denied.  

Entitlement to service connection for a right wrist condition 
is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


